Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 16, and 20-24 are allowable. Claims 28 and 29, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim either explicitly or implicitly. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 4/6/21, is hereby withdrawn and claims 28 and 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in obvious combination, fails to teach or suggest the totality of the limitations of any of the allowed independent claims.  Haider teaches a dishwasher with a inter alia, spraying items on both upper and lower holders at a lower temperature and items only on a lower holder at a higher temperature during a main wash program.  However, the present invention is distinguished from Haider.  Haider teaches a pre-rinse (phase 1), but teaches that the washing temperature is kept well below the claimed temperature of 65°C (para. 32, fig. 1), and nothing in Haider suggests raising the temperature to 65°C during the pre-rinse.  Haider teaches that once the temperature reaches 65°C during its main wash phase (phase 2), the wash water temperature is reduced by substituting a portion of the hot wash water with cooler fresh water (para. 10).  However, Haider teaches that the upper spray facility remains off for the remainder of the main wash phase (para. 29).  Consequently, Haider does not teach a second segment of a pre-rinse or a main cleaning program in which water is sprayed to both the upper and lower holders at a lower temperature after spraying at a temperature of at least 65°C during a first segment.  Haider is interpreted to teach away from spraying to both upper and lower holders during a main wash cleaning program after spraying at a temperature of at least 65°C since it teaches that higher temperatures may destroy enzymes in a detergent composition (para. 27).  Haider is interpreted to suggest that spraying a lower holder and/or both upper and lower holders should occur in a first segment of the program to avoid damaging detergent enzymes.  This is distinguished over the present invention in which a wash water temperature of at least 65°C occurs during a first segment of a dishwashing program.
It is noted that the prior art teaches adding cooler fresh water to reduce a washing water temperature, the additional amount of water forming a higher second quantity of water (see Delle, col. 4, ll. 23-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SPENCER E. BELL/Primary Examiner, Art Unit 1711